UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re; Civil Cases
18 Civ. 6697

19 Civ. 659

19 Civ. 2108 SCHEDULING ORDER
19 Civ. 3325

18 Civ. 409

19 Civ. 4728

17 Civ. 8874

19 Civ. 6706

19 Civ. 8176

18 Civ. 12126

19 Civ, 3954

17 Civ, 2027

17 Civ. 7494

19 Civ. 1192

15 Civ. 5346

eee ee x

 

TO ALL PARTIES:

In order to slow the spread of COVID-19, the Court will hold all conferences by telephone.
Counsel shall call the following number at the time of the conference:

Toll-Free Number: 877-873-8017
Access Code: 4264138

In pro se inmate cases, counsel shall ensure that the pro se party is on the line before calling the
above-referenced number. The Clerk is directed to mail a copy of this order to any pro se party.

Dated: March 16, 2020
White Plains, New York

SO ORDERED:

“, te a 3

oe,

rn ae ee
JUDITH C. McCARTHY
United States Magistrate Judge

 

 
